Citation Nr: 0001749	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected pulmonary tuberculosis, chronic, 
minimal, inactive.

3.  Entitlement to an increased rating for the veteran's 
service-connected shell fragment wounds of the nose with 
nasal dysfunction, currently rated 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
March 1954.  


FINDINGS OF FACT

1.  Competent evidence of a nexus between current chronic 
obstructive pulmonary disease and service has not been 
submitted.  

2.  Competent evidence of a nexus between current chronic 
obstructive pulmonary disease and the veteran's service-
connected pulmonary tuberculosis has not been submitted.  

3.  Competent evidence that the veteran's service-connected 
pulmonary tuberculosis aggravates his nonservice-connected 
chronic obstructive pulmonary disease has not been submitted.  

4.  There is no competent evidence of current residuals of 
the veteran's service-connected pulmonary tuberculosis, 
chronic, minimal, inactive.  

5.  The current symptoms and manifestations of the veteran's 
shell fragment wounds of the nose with nasal dysfunction 
include a large deviation of the nasal septum to the left, 
with no perforation of the septum and no lesions, and which 
may contribute to the veteran's complaints of breathing 
difficulties.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for chronic obstructive pulmonary disease on any 
basis has not been presented.  38 U.S.C.A. § 5107 (West 
1991).  

2.  A compensable disability rating for the veteran's 
service-connected pulmonary tuberculosis, chronic, minimal, 
inactive, is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6723 (1996 and 1999).  

3.  A disability rating of more than 10 percent for the 
veteran's service-connected shell fragment wounds of the nose 
with nasal dysfunction is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.97, Diagnostic Code 6502 (1996 and 1999); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran served on active duty from September 1947 to 
March 1954.  His service medical records reveal that in 1953 
he was diagnosed with and treated for active pulmonary 
tuberculosis.  He was given a provisional retirement for one 
year in March 1954, at which time his tuberculosis was deemed 
inactive.  Service medical records include a summary of 
medical history that refers to a gunshot wound to the face 
sustained in 1951, although the records prepared when the 
veteran sustained that injury are not in the claims folder.  
Service connection was granted for tuberculosis and rated 100 
percent disabling from April 1, 1954; service connection was 
also granted for a shell fragment wound to the face, and 
rated 10 percent disabling effective April 1, 1954, which 
rating remains in effect.  

Post service medical records reveal that as of January 1955 
the veteran's tuberculosis was completely arrested, and from 
that date until January 1966 the disability rating was 
reduced to 50 percent, then to 30 percent, and finally to a 
noncompensable rating.  That noncompensable rating has been 
in effect since January 1966.  

In December 1990 the veteran filed a claim seeking an 
increased rating for his tuberculosis.  Department of 
Veterans Affairs (VA) medical records were obtained, but 
showed no treatment for residuals of tuberculosis.  A chest 
x-ray was interpreted as unremarkable.  It was also noted 
that the veteran had a deviated septum.  In a May 1991 VA 
Rating Decision an increased rating for tuberculosis was 
denied.  The veteran expressed disagreement with that 
decision, and raised a claim of entitlement to an increased 
rating for his service-connected shell fragment wound to the 
nose.  He was furnished a Statement of the Case in July 1992 
in which it was explained that his claim for an increased 
rating for tuberculosis was denied because there was no 
evidence of current symptoms.  In a July 1992 VA Rating 
Decision the Regional Office (RO) denied the veteran's claim 
for an increased rating for his shell fragment wound to the 
nose.  He submitted a substantive appeal in August 1992 and 
indicated his disagreement with the RO's denial of the claim 
for an increased rating for his shell fragment wound to the 
nose.  He requested a hearing before a traveling Member of 
the Board of Veterans' Appeals (Board).  

The veteran was afforded a VA compensation and pension 
examination in October 1992.  The report of the nasal and 
sinuses portion of the examination included an impression 
that the veteran seemed to have a bit of a septal deviation 
post trauma for which the examiner would like to try him on 
an inhaler as well as Seldane to see if that therapy would 
improve his symptoms of difficulty breathing upon exertion.  
On the portion of the examination addressing tuberculosis, 
the examiner noted that the veteran had a history of 
tuberculosis, but there was no current disease.  Also 
reported was the fact that the veteran quit smoking in 1974, 
but before that he had a 30-pack/year smoking history.  He 
also noted that pulmonary function tests in 1981 showed mild 
chronic obstructive pulmonary disease, but that the results 
of more current pulmonary function tests were unavailable.  
He did note that September 1992 x-rays were interpreted to 
show a diffuse increase in bilateral interstitial markings, 
but no acute changes.  The examiner diagnosed chronic 
obstructive pulmonary disease, mild, probably secondary to 
cigarette smoking, and referred to results of pulmonary 
function tests for additional information.  In a December 
1992 VA Rating Decision, service connection was denied for 
chronic obstructive pulmonary disease, and an increased 
rating for the shell fragment wound to the nose was denied.  
He was furnished a Supplemental Statement of the Case (SSOC).  
The veteran responded by indicating that he has shortness of 
breath upon exertion, and must breathe through his mouth.  He 
added that his breathing "condition, and tuberculosis is all 
one problem."  He further asserted that his nose and lung 
problems hinder his ability to function on a daily basis.  He 
was furnished a SSOC in which it was explained that service 
connection for chronic obstructive pulmonary disease was not 
warranted, as there was no evidence that such a condition was 
caused by tuberculosis, and that an increased rating for the 
shell fragment wound to the nose was not warranted, as the 
current rating was the highest rating possible for the 
disability.  It was argued on the veteran's behalf that he 
has shortness of breath on exertion, and that problem is 
compounded by the fact that he cannot breathe through his 
nose adequately because of his deviated septum, but must 
instead breathe through his mouth.   

A hearing was scheduled before a traveling Member of the 
Board in July 1995.  Notice of that hearing was mailed to the 
veteran in June 1995, but he failed to report for the hearing 
and did not request rescheduling.  In May 1997 the Board 
reviewed the matter, but concluded that remand was necessary 
for several reasons:  to ensure compliance with Allen v. 
Brown, 7 Vet. App. 439 (1995), regarding VA's decision 
addressing chronic obstructive pulmonary disease and the 
possibility that it was aggravated by a service-connected 
disability; to consider the rating appropriate for the 
veteran's service-connected tuberculosis under both the new 
and the old rating criteria; to obtain any additional, 
relevant treatment records; and to afford the veteran the 
opportunity for examinations regarding his chronic 
obstructive pulmonary disease and nasal injury.  

On remand, the report of a VA compensation and pension 
examination conducted in September 1997 noted the veteran's 
report of having sustained a gunshot wound to the face that 
broke his nose, traversed his teeth, gums and maxillary 
sinus, and that seemed to have worsened his chronic 
allergies.  He also complained of increased runny nose and 
congestion.  He asserted that the inservice gunshot wound 
increased his breathing difficulties.  Upon examination the 
examiner noted a large septal deviation to the left, with no 
perforation of the septum and no lesions.  The examiner 
opined that he did not know the extent of the injuries 
sustained from the gunshot wound to the face, but that damage 
to the normal anatomy of his sinuses, as well as mucosal 
damage in his sinus, may predispose the veteran to increased 
symptoms of chronic rhinorrhea as well as sinusitis and nasal 
congestion.  The examiner further noted that the large septal 
deviation to the left may contribute to the veteran's 
difficulties breathing, and which may have been caused by the 
gunshot wound in service.  The examiner noted no facial 
deformity other than the deviation of the nasal septum.  The 
examiner provided no information regarding the presence or 
etiology of chronic obstructive pulmonary disease.  

In a VA compensation and pension examination conducted in May 
1998, the examiner reported the veteran's chest was clear to 
auscultation and percussion.  Pulmonary function tests 
performed in September 1997 revealed Forced Expiratory Volume 
in one second (FEV-1) that was 92 percent of that predicted, 
and Forced Vital Capacity (FVC) that was 96 percent of that 
predicated.  Lung volumes were likewise normal, as were 
arterial blood gasses.  The examiner concluded the examined 
results were completely normal and revealed no chronic 
obstructive pulmonary disease, and no evidence of 
restriction.  The examiner's assessment included status post 
tuberculosis in 1953 without evidence of incomplete treatment 
or residual functional impairment, completely normal 
examination, including pulmonary function tests and chest x-
rays.  The examiner also concluded the veteran had no 
objective evidence of chronic obstructive pulmonary disease, 
and the veteran's subjective complaints likewise did not 
support a finding of chronic obstructive pulmonary disease.  
The examiner added that even if chronic obstructive pulmonary 
disease was present, there is "no data to substantiate that 
pulmonary tuberculosis, especially that which is adequately 
treated will lead to obstructive lung disease in the future.  
I believe he has the mis-diagnosis of chronic obstructive 
pulmonary disease [as] a direct result of previous [VA 
compensation and pension examinations]."  The examiner added 
that under current American Thoracic Society criteria, the 
previous VA diagnosis of small airways disease would not 
stand, as veteran does not have a reduced FEV-1/FVC ratio, 
and his lung volumes are normal.  The examiner concluded that 
there was no evidence the veteran's symptoms are related to 
previous tuberculosis.  The examiner also concluded there was 
no evidence the veteran's symptom of shortness of breath on 
exertion was related to chronic obstructive pulmonary 
disease, as he does not have chronic obstructive pulmonary 
disease.  With regard to the veteran's complaints regarding 
nasal problems, the examiner suggested the veteran be 
examined by the ear, nose and throat department, adding that 
in some patients, the significant obstruction of the nasal 
airways is associated with a subjective feeling of dyspnea.  

The veteran was provided with a SSOC in September 1999 in 
which the RO considered the veteran's tuberculosis under the 
new version of the rating schedule, and concluded that an 
increase was not warranted.  VA also considered service 
connection for chronic obstructive pulmonary disease on the 
basis of aggravation of that nonservice-connected disability 
by the service-connected tuberculosis, as well as on the 
basis of whether chronic obstructive pulmonary disease was 
incurred or aggravated by service.  It was concluded that 
service connection was not warranted on any basis, as there 
was no evidence that he currently has chronic obstructive 
pulmonary disease.  The 10 percent rating in effect for the 
veteran's residuals of a shell fragment wound to the nose was 
also not increased, as the only residual was a deviated 
septum and that was adequately addressed by the current 10 
percent rating.  

Service Connection for Chronic Obstructive 
Pulmonary Disease 
Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110.  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R § 3.310(a).  Like all claims, 
a claim for secondary service connection must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a);  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  With regard to a claim for secondary service 
connection, a claimant must provide competent evidence that 
the secondary condition was caused by the service-connected 
condition.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. 
West, 12 Vet. App. 383 (1999).  

Service connection may also be granted for the extent to 
which a nonservice-connected disability is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).   

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant.  Morton v. West, 12 Vet. App. 477 (1991), 
mot. for en banc review den'd July 28, 1999.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Analysis
The veteran argues he has chronic obstructive pulmonary 
disease, and seeks service connection for that disability as 
secondary to his service-connected tuberculosis under 
38 C.F.R. § 3.310.  He also argues that his chronic 
obstructive pulmonary disease, if it remains nonservice-
connected, has been aggravated by his service-connected 
disability, and seeks service connection for the amount by 
which his nonservice-connected chronic obstructive pulmonary 
disease was aggravated by his service-connected tuberculosis 
under Allen.  The Board has also considered whether the 
veteran incurred chronic obstructive pulmonary disease during 
service on active duty.   

The record before the Board includes an October 1992 
diagnosis by a VA physician that the veteran has mild chronic 
obstructive pulmonary disease, probably secondary to 
cigarette smoking.  Although a subsequent VA examination 
rejected that diagnosis, at this stage of its review the 
Board does not weigh the evidence, but accepts it as long as 
it is competent.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Accordingly, the first step of the Caluza analysis of whether 
the veteran has presented a well-grounded claim has been met.  

The second step of the Caluza analysis requires medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury.  In 
this case, there is no evidence of the in-service presence 
of, incurrence of or aggravation of chronic obstructive 
pulmonary disease.  The third step of the Caluza analysis 
requires medical evidence of a nexus between the in-service 
injury or disease and the current disability.  In this case, 
there is no such evidence.  The one VA examination that 
contains a diagnosis of chronic obstructive pulmonary disease 
indicates it is probably due to smoking; it does not 
attribute it to tuberculosis.  In the 1998 VA examination the 
examiner noted there was no current evidence of chronic 
obstructive pulmonary disease, questioned the prior diagnosis 
of chronic obstructive pulmonary disease, and further added 
that there is no medical evidence of a link between chronic 
obstructive pulmonary disease, even if the veteran had it, 
and a history of healed tuberculosis.  The veteran has not 
submitted competent evidence that he either had chronic 
obstructive pulmonary disease in service, or that he has it 
now and that it was caused by or aggravated by his service-
connected tuberculosis.  His own assertions in that regard 
are not competent evidence, as he has not established that he 
is a medical professional qualified to provide competent 
medical evidence.  Falzone v. Brown, 8 Vet. App. 398 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, neither the 
second nor the third steps of the Caluza analysis have been 
met.  

Based on the foregoing, the Board finds that the veteran has 
not submitted a well-grounded claim of entitlement to service 
connection for chronic obstructive pulmonary disease.  
38 U.S.C.A. § 5107; Caluza.  

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for service connection on the merits, the veteran has not 
been prejudiced by the decision.  This is because, in 
assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the veteran's claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49, 
747 (1992).  The Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 


Entitlement to Increased Ratings 
Applicable Laws and 
Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Analysis
Pulmonary Tuberculosis, Chronic, Minimal, Inactive
Public Law 90-493 repealed section 356 of title 38, United 
States Code, which provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran, such as this veteran, who on 
August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  38 C.F.R. § 4.96.  The 
ratings applicable under Diagnostic Code 6723 for veterans 
entitled to compensation on August 19, 1968, are as follows:  
For 2 years after the date of inactivity, following active 
tuberculosis, which was clinically identified during service 
or subsequently, 100 percent.  Thereafter, for 4 years, or in 
any event, to 6 years after date of inactivity, 50 percent.  
Thereafter, for 5 years, or to 11 years after date of 
inactivity, 30 percent.  Following far advanced lesions 
diagnosed at any time while the disease process was active, 
minimum of 30 percent.  Following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc., 20 percent.  
Otherwise, 0 percent.  Note (1):  The 100-percent rating 
under codes 6701 through 6724 is not subject to a requirement 
of precedent hospital treatment.  It will be reduced to 50 
percent for failure to submit to examination or to follow 
prescribed treatment upon report to that effect from the 
medical authorities.  When a veteran is placed on the 100-
percent rating for inactive tuberculosis, the medical 
authorities will be appropriately notified of the fact, and 
of the necessity, as given in footnote 1 to 38 U.S.C. 1156 
(and formerly in 38 U.S.C. 356, which has been repealed by 
Public Law 90-493), to notify the Adjudication Division in 
the event of failure to submit to examination or to follow 
treatment.  Note (2):  The graduated 50-percent and 30-
percent ratings and the permanent 30 percent and 20 percent 
ratings for inactive pulmonary tuberculosis are not to be 
combined with ratings for other respiratory disabilities.  
Following thoracoplasty the rating will be for removal of 
ribs combined with the rating for collapsed lung.  Resection 
of the ribs incident to thoracoplasty will be rated as 
removal.  Changes made to the rating criteria in 1996 did not 
affect the criteria used to evaluate disability such as this, 
wherein the veteran was entitled to compensation on August 
19, 1968.  

The record shows that the veteran's tuberculosis has been 
inactive since January 18, 1955.  The veteran's lesions were 
never described as far, or moderately, advanced.  When 
described, the veteran's tuberculosis was minimal.  There is 
no evidence of any current activity, symptomatology or 
residuals of tuberculosis.  Accordingly, a noncompensable 
rating is appropriate.  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board has considered whether a higher rating 
is available under some other Diagnostic Code, but finds 
that, as the medical evidence of record clearly establishes 
that the veteran experiences no residuals, symptoms or 
manifestations of disability attributed by a qualified 
medical professional to the tuberculosis he had in 1953, a 
higher rating under some other Diagnostic Code is not 
warranted.  

Based on the foregoing, a higher rating for the veteran's 
service-connected tuberculosis is not warranted, and the 
appeal is denied.  
 
Shell Fragment Wounds of the Nose 
with Nasal Dysfunction
The veteran's service-connected shell fragment wounds of the 
nose with nasal dysfunction is currently rated 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6502.  The 
rating criteria for that Diagnostic Code have changed during 
the pendency of this appeal.  Accordingly, VA must consider 
the claim for an increased rating under both versions of the 
schedule, and rate the disability using the criteria most 
favorable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Under the version of the Rating Schedule in effect when the 
veteran filed his claim for an increased rating in March 
1992, traumatic deflection of the nasal septum with marked 
interference with breathing space was rated 10 percent 
disabling.  With only slight symptoms, the disability was 
assigned a noncompensable rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1991). 

The current version of that Diagnostic Code, in effect since 
October 1996, provides a 10 percent rating for traumatic 
deviation of the nasal septum, with 50-percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).  

Under either set of criteria under that Diagnostic Code, the 
highest rating provided is the 10 percent rating currently 
assigned.  The RO applied the old rating criteria in 1994 
when it initially denied the claim for an increase, and then 
considered the new criteria in 1999, concluding both times 
that a rating higher than 10 percent was not warranted.  

As that is the highest rating provided under the rating 
criteria for that Diagnostic Code, the Board has considered 
whether a higher rating might be available under some other 
code.  The RO considered whether a higher rating was 
warranted under the code that addresses facial scars.  The 
criteria provide that a 50 percent rating is warranted for 
symptoms comparable with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  For severe scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles, a 30 percent rating is warranted.  The Note 
to the rating criteria for that Diagnostic Code indicates 
that when in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, the 10 percent rating 
may be increased to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted to VA's central office for rating, 
together with several unretouched photographs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

As part of one of the VA compensation and pension 
examinations conducted in this case, color photographs of the 
veteran's face were associated with his claims folder.  The 
Board has reviewed those photographs, and finds that they do 
not reflect symptoms comparable with complete or 
exceptionally repugnant deformity of one side of the face, 
nor do they represent severe scars, or marked discoloration, 
color contrast, or the like.  During the VA examinations 
conducted there was no report of facial deformity other than 
a deviated nasal septum, and neither the examination reports 
nor the photographs of record describe a facial deformity 
that warrants a rating of more than 10 percent.  

Based on the foregoing, the record does not support a finding 
that the veteran exhibits symptoms comparable with a 
disability rating of more than 10 percent for his service-
connected shell fragment wound to the nose with residual 
nasal septum deviation to the left.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996 and 1999); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  Accordingly, 
the claim for a disability rating of more than 10 percent is 
denied.  


ORDER

A well-grounded claim not having been submitted, service 
connection for chronic obstructive pulmonary disease is 
denied.  

An increased (compensable) disability evaluation of the 
veteran's service-connected pulmonary tuberculosis, chronic, 
minimal, inactive, is denied.   

A disability evaluation of more than 10 percent for the 
veteran's service-connected shell fragment wounds of the nose 
with nasal dysfunction is denied.


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

